             Case 21-10474-MFW          Doc 273-3         Filed 04/07/21   Page 1 of 1




                                 CERTIFICATE OF SERVICE

       I, Kate Roggio Buck, certify that on April 7, 2021, I caused a true and correct copy of the

foregoing 30 West Pershing, LLC Objection to Conditional Assumption and Proposed Cure

Amount with Respect to Non-Residential Leases of Real Property to be served upon the below

listed parties via email or in the manner so indicated.

                                                               /s/ Kate Roggio Buck
                                                               Kate Roggio Buck (No. 5140)

 Matthew Barry Lunn                                Timothy Jay Fox, Jr.
 Kenneth J. Enos                                   Office of the United States Trustee
 Young Conaway Stargatt & Taylor                   U. S. Department of Justice
 Rodney Square                                     844 King Street, Suite 2207
 1000 North King Street                            Lockbox #35
 Wilmington, DE 19801                              Wilmington, DE 19801
 Email: bfeldman@ycst.com                          Email: timothy.fox@usdoj.gov
        kenos@ycst.com


 Gregg M. Galardi                                  Charles A. Dale
 Ropes & Gray LLP                                  Proskauer Rose LLP
 1211 Avenue of the Americas                       One International Place
 New York, NY 10036                                Boston, MA 02110
 Email: gregg.galardi@ropesgray.com                Email: cdale@proskauer.com


 Bradford J. Sandler                               Robert J. Feinstein
 Steven W. Golden                                  Cia H. Mackle
 Pachulski Stang Ziehl & Jones LLP                 Pachulski Stang Ziehl & Jones LLP
 919 N. Market Street, 17th Floor                  780 Third Avenue, 34th Floor
 Wilmington, DE 19801                              New York, NY 10017
 Email: bsandler@pszjlaw.com                       Email: rfeinstein@pszjlaw.com
        sgolden@pszjlaw.com                               cmackle@pszjlaw.com
